DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 12/16/2021 have been entered. Claims 1-29 remain pending in the application. The amendments overcome each of the rejections under 35 USC 112(b) set forth in the previous office action mailed on 06/30/2021 except for one of the rejections of claim 9 which is repeated below.
Claim Objections
Claims 13, 16-18, 20-26 and 28-29 are objected to because of the following informalities: 
In claim 13, “said port” in line 4 and “the port” in line 7 should each be changed to “the first port”.
In claims 16-18, 20-25, and 29, “An embolic protection device” should be changed to “A luminal emboli capture device”.
In claim 20, “the port” should be changed to “the first port”.
In claim 21, “the port” should be changed to “the first port”.
In claim 22, “the port” should be changed to “the first port”.
In the last line of claim 26, “to form the , port” should be changed to “to form the port”.
In claim 28, each instance of “said port” and “the port” should be changed to “the first port”.
In claim 29, “the port” should be changed to “the first port”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an open upstream chamber” and “an open downstream chamber” in line 4. Claim 1 further recites in lines 7-8 “the open downstream cylindrical chamber”. There is insufficient antecedent basis for the chamber being a cylindrical chamber. Claim 2 further recites in lines 2-3 “the open upstream cylindrical chamber”. There is insufficient antecedent basis for the chamber being a cylindrical chamber. It is unclear if the open upstream chamber and the open downstream chamber are intended to be cylindrical, which would be a change in scope, or if “cylindrical” is a typo in the amended portion of the claim carried over from claim 13 which does recite a cylindrical chamber.
	Claim 9 recites “the open end of the filter body” in line 2. It is unclear if this limitation is referring to the “open upstream end” or the “open downstream end” set forth in claim 1. For the purpose of examination, this limitation is interpreted to mean the open downstream end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2014/0249568).
Regarding claim 13, Adams et al. discloses a luminal emboli capture device (240, FIG 15, paragraphs [0069-0073]) comprising: a filter body (Tubular structure made up of layers 241 and 242, paragraph [0070]) comprising a tubular porous mesh material (Tubular mesh material, paragraph [0069]) having an open upstream end (Opening of 246), an open downstream end (See FIG 15 below; “end” is interpreted to mean a portion of the filter body and not limited to a distal most edge. The area outline in FIG 15 below forms a downstream end of the device and is open due to aperture 245a), and at least a first port (247) spaced inwardly from each of said ends (FIG 15 shows 247 is spaced away from the open ends of 246 and 245a), said port comprising an expandable opening configured to conform to at least one working catheter passing therethrough (Paragraph [0070] discloses 247 may be transitionable between an expanded condition and a compressed condition so that when an instrument is inserted therethrough, 247 may approximate the diameter of the instrument), wherein the filter body has a downstream open cylindrical chamber (Cylindrical chamber formed within section 245, see FIG 15 below) between a downstream end of the first port (249) and the downstream end of the filter body (FIG 15) and an upstream open cylindrical chamber (246, FIG 15 shows and paragraph [0070] discloses the chamber is substantially cylindrical in shape) between an upstream end of the port (248) and the upstream end of the filter body (FIG 15), wherein the open downstream end of the filter body is defined by as periphery of the open downstream cylindrical chamber (The periphery of the open downstream 


    PNG
    media_image1.png
    400
    671
    media_image1.png
    Greyscale

Regarding claim 14, Adams et al. discloses the porous mesh material comprises a fabric of knitted, woven, or nonwoven fibers, filaments, or wires having a pore size chosen to prevent emboli over a predetermined size from passing through (Paragraph [0069] discloses a braided or mesh-like material having shape memory properties. This material is interpreted as a fabric of knitted, woven, or 
Regarding claim 15, Adams et al. discloses the fabric is double- walled over at least a portion of the tubular porous mesh (Paragraph [0070] discloses the wall is formed by folding a tube onto itself so that is inverts, forming a double wall of outer layer 241 and inner later 242).  
Regarding claim 16, Adams et al. discloses the porous mesh material is made of a resilient metal, polymer material, a malleable material, a plastically deformable material, a shape-memory material, or combinations thereof (Paragraph [0069] discloses the porous mesh material is at least a malleable material having shape memory properties, such as those exhibited by a nickel titanium alloy).
Regarding claim 17, Adams et al. discloses the porous mesh material has an anti-thrombogenic coating on its surface (Paragraph [0069]).  
Regarding claim 19, Adams et al. discloses the first port comprises a wall portion of the tubular porous mesh material (247 is formed from a portion of inner layer 242 of the tubular porous mesh material) which folds or closes radially inwardly (Paragraph [0070] discloses the port can compress radially to approximate the diameter of the instrument) as other wall portions expand when released from radial constraint (Other wall portions such as outer surface 241 of the mesh material expand to the deployed position when released from the deliver sheath, FIG 15, paragraph [0073])
Regarding claim 22, Adams et al. discloses the wall portion of the tubular porous mesh material is constricted radially inwardly to define the expandable opening of the port (radially inwardly collapsed material of 242 defines 247 which is an expandable opening).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2014/0249568) in view of Fawzi et al. (US 2006/0287668).
Regarding claim 1, Adams et al. discloses an embolic protection device (230, FIGs 14A-14B, paragraphs [0067-0068]), said device comprising: a filter body (231, FIGS 14A-14B, paragraph [0067]) comprising a tubular porous mesh material (Paragraph [0067]) having an open upstream chamber (235) with an open upstream end (Open end of 235, FIGS 14A-14B), an open downstream chamber (236) with an open downstream end (Open end of 236, FIG 14B), and a self-sealing port (237, FIG 14B, paragraph [0067] disclose the port is substantially closed in the absence of an instrument inserted therein and the port approximates the instrument when there is an instrument inserted therein. Therefore, the port is interpreted as self-sealing) spaced inwardly from each of said ends (FIG 14B), said port comprising an expandable opening configured to conform to at least one working catheter passing therethrough (Paragraph [0067] disclose the port as an opening for receiving a working catheter and conforming to an outer surface of said catheter), wherein the open downstream end of the filter body is defined by a periphery of the open downstream cylindrical chamber (FIG 14B shows that a proximal most end of 236 is continuous with and forms the open end and therefore defines the open downstream end); a support (Crimp tube 239, paragraph [0067]; this element is interpreted as a support because it provides structure to hold together loose ends of the filter material and it provides a connection between the 
Adams et al. is silent regarding the support being radially collapsible and the filter body may radially expand with the support circumscribing the downstream end of the filter body and wherein the support radially collapses the downstream end of the filter body prior to the filter body being drawn into the lumen.
However, Fawzi et al. teaches a mechanism for retrieving a radially expanded filter body (60) comprising a radially collapsible support (36, FIGs 9A-10, paragraph [0063]) coupled to a distal end of a catheter body (20 or 200, FIGS 9A-10), wherein the catheter body includes at least one deployment lumen (See lumen of 20 or 200 shown in FIGs 9A-10) which receives a tether attached to the radially collapsible support (FIGs 9A and 10 show a proximal end of the support is housed within the lumen of the catheter body. This proximal end is interpreted as a tether), and therein the support circumscribes a downstream end of the filter body (FIGs 9A-10 show 36 being positioned around a periphery of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the support and catheter body of Adams et al. with that of Fawzi (including the radially collapsible support, tether, and catheter body) for the purpose of substituting commonly known means for retracting a filter body into a sheath after use, with the additional benefit creating a smoother transition while retrieving the filter (Fawzi: paragraph [0063]). Such a modification would achieve the predictable result of retracting the filter body while avoiding damage to the surrounding tissue.
Regarding claim 2, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. Adams et al. further discloses the open upstream end of the filter body is defined by a periphery of the open upstream cylindrical chamber (See FIG 14B below).  

    PNG
    media_image2.png
    355
    656
    media_image2.png
    Greyscale


Regarding claim 3, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. Adams et al. further discloses the port comprises a wall portion of the tubular 
Regarding claim 6, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. Adams et al. further discloses the wall portion of the tubular porous mesh material is radially inwardly collapsed to define the expandable opening of the port (radially inwardly collapsed material of 233 defines 237 which is an expandable opening).  
Regarding claim 7, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Fawzi et al. further discloses the radially collapsible support comprises a loop (FIG 9B shows 36 forms a complete loop) secured around the periphery of the downstream end of the filter body (FIG 9B shows the radially collapsible support is secured around a periphery of the downstream end of the filter body).  
Regarding claim 8, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 7. The device as modified by Fawzi et al. further discloses the catheter body has at least one deployment lumen which receives a tether (See FIG 9A below) attached to the radially collapsible support loop (In the device as modified, the catheter body has a lumen which receives the proximal tether end of the support loop, see FIG 9A of Fawzi).  



    PNG
    media_image3.png
    387
    464
    media_image3.png
    Greyscale


Regarding claim 9, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 8. The device as modified by Fawzi et al. further discloses the loop is configured as a lasso (FIGs 9A-10, the loop is interpreted as a lasso because it forms a complete closed loop and is attached to a retractable elongate end for manipulating the loop) to allow the tether (See FIG 9A above) to draw the open end of the filter body closed prior to drawing the filter body into the lumen of the delivery sheath (As the tether is proximally retracted or the catheter body distally extended, the filter body is closed, as described in Fawzi paragraph [0063]. This occurs prior to the device being retrieved into the delivery sheath as described by Adams paragraph [0068]).  
Regarding claim 10, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Fawzi et al. further discloses the radially collapsible support comprises a scaffold (The loop portion of the support is interpreted as a scaffold because it holds a loop shape around a periphery of the filter body) having an open end (Opening of the 
	Regarding claims 11 and 12, Adams et al/Fawzi et al. disclose the invention substantially as claimed, as set forth above for claim 1. 
The device as modified is silent regarding the catheter body including at least a working catheter lumen for advancing a working catheter therethrough, into the open downstream end of the filter body, and through the port and the catheter body further including at least a deployment lumen which receives a tether attached to the radially collapsible support loop.  
However, Fawzi et al. teaches an alternative embodiment of the catheter body (20, FIG 1) wherein the catheter body includes at least a working catheter lumen (Lumen of tube 40, paragraph [0031]) for advancing a working catheter therethrough, into the open downstream end of the filter body, and through the port (A working catheter having a diameter smaller than the diameter of the lumen of tube 40 can be advanced through the lumen which extends into the open downstream end of the filter body and through the port, FIG 1A) and the catheter body further including at least a deployment lumen (Remainder of the lumen of 20 that is not occupied by tube 40, through which 30 passes, FIG 1A) which receives a tether (34) attached to a radially collapsible support loop (45, FIG 1B, paragraphs [0032-0035]).
Therefore, it would have been obvious of one having ordinary skill in the art at the time of filing to modify the catheter body of the device of Adams/Fawzi to comprise a working catheter lumen and a deployment lumen, as taught by the alternative embodiment of Fawzi, for the purpose of comprising separate lumens for delivering a working catheter and for delivering the radially collapsible support loop such that the two do not become tangle within the catheter body.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2014/0249568) in view of Russel et al. (US 2015/0066075).
Regarding claim 18, Adams et al. discloses the invention substantially claimed, as set forth above for claim 14. Adams et al. further discloses the porous mesh has a pore size selected such that they allow the flow of blood while blocking the passage of emboli of a predetermined size (Paragraph [0067]).
Adams et al. is silent regarding the pore size being in the range of about 1 mm to about 0.1 mm.  
	However, Russel et al. teaches a luminal emboli capture device (10, FIG 1, paragraph [0030]) comprising a porous mesh material (11 and 12, paragraphs [0030-0031]) wherein the pore size is selected such that it allows for the passage of blood while blocking passage of emboli of a predetermined size (Paragraph [0017]) and wherein that pore size is about 0.1 mm – about 1 mm (Paragraphs [0017 and 0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a pore size of the porous mesh material to be in the range of about 1 mm to about 0.1 mm, as taught by Russel et al., for the purpose of achieving the desired effect of allowing the passage of blood through the mesh material while trapping emboli of a predetermined size.
Allowable Subject Matter
Claims 26-29 are allowed.
Claims 4-5 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or render obvious an embolic protection device as claimed wherein the wall portion inverts to form a port with a conical opening on a downstream side. The closest prior art is Adams et al. (US 2014/0249568) which teaches a device having the limitations of claim 1 (FIG 14) and a device having an inverting port (FIGs 7-8) but does not provide motivation for combining features of the two embodiments. Regarding claim 20, the prior art of record fails to teach or render obvious an embolic protection device as claimed wherein the wall portion inverts to form a port with a conical opening on a downstream side. The closest prior art is Adams et al. (US 2014/0249568) which teaches a device having the limitations of claim 13 (FIG 15) and a device having an inverting port (FIGs 7-8) but does not provide motivation for combining features of the two embodiments.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim 23, Adams et al. is further silent regarding a second port longitudinally spaced-apart from the first port, wherein the second port comprises a wall portion of the tubular porous mesh material which folds or closes radially inwardly as other wall portions expand when released from radial constraint.  
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/16/2021, with respect to the rejection(s) of claim 13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Adams which reads on the newly recited limitation of the open 
Applicant's arguments, see pages 9-10, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended similarly to claim 13 and that neither Adams nor secondary reference Fawzi teach “an open downstream end of the filter body is defined by a periphery of the open downstream cylindrical chamber” for the same reasons stated above for claim 13. Examiner first notes that the rejection of claim 1 relies on a different embodiment than that of claim 13. Therefore, applicant’s arguments regarding the role of aperture 245a and the open downstream end of the filter body being defined by a periphery of the open downstream cylindrical chamber are not applicable. The embodiment of FIG 14 which is relied upon for the rejection of claim 13 shows an open downstream end of the filter body is defined by a periphery of the open downstream cylindrical chamber because FIG 14B shows that a proximal most end of 236 is continuous with and forms the open end and therefore defines the open downstream end. Applicant has not provided further reason as to why the rejection of claim 1 in view of the present embodiment fails to meet the limitations of the claims as amended. Therefore, applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771